EXHIBIT 10.15.1

 

AVERY DENNISON CORPORATION

 

DIRECTOR EQUITY PLAN AGREEMENT

 

THIS AGREEMENT, dated December 4, 2003 is made by and between Avery Dennison
Corporation, a Delaware corporation, hereinafter referred to as the “Company,”
and *, a non-employee director of Company, hereinafter referred to as
“Optionee.”

 

WHEREAS, Company wishes to afford Optionee the opportunity to purchase shares of
its $1.00 par value common stock under the terms of the Avery Dennison
Corporation Director Equity Plan (hereinafter referred to as the “Plan”), as
amended and restated, and

 

WHEREAS, The Company’s Board of Directors (hereinafter referred to as the
“Board”), appointed to administer said Plan, has determined that it would be to
the advantage and best interest of Company and its stockholders to grant the
Option provided for herein to Optionee as an inducement to provide services as a
Director of the Company and as an incentive for increased efforts during such
service. The Board has advised Company of its determination and instructed the
undersigned officers to issue said Option, which is a Non-Qualified Stock
Option, as required under the Plan;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Company and Optionee do hereby agree as follows:

 

ARTICLE I DEFINITIONS

 

Whenever the following terms are used in this Agreement they shall have the
meaning set forth below or as set forth in the Plan unless the context clearly
indicates to the contrary.

 

1.1 Agreement

 

“Agreement” shall mean this Director Equity Plan Agreement.

 

1.2 Beneficiary

 

“Beneficiary” shall mean a person properly designated by the Optionee, including
his/her spouse or heirs at law, to exercise such Optionee’s rights under the
Plan. Designation, revocation and redesignation of Beneficiaries must be made in
writing in accordance with rules established by the Committee and shall be
effective upon delivery to the Committee.

 

1.3 Change of Control

 

“Change of Control” shall have the same meaning given in Article 9 of the Plan.

 

1.4 Option

 

“Option” shall mean this option to purchase common stock of the Company granted
under the Agreement.

--------------------------------------------------------------------------------

* Refer to attached Notice.

 

1



--------------------------------------------------------------------------------

1.5 Optionee

 

“Optionee” shall mean a non-employee Director eligible under the terms of the
Plan.

 

1.6 Plan

 

The “Plan” shall mean the Avery Dennison Corporation Director Equity Plan, as
amended and restated.

 

1.7 Pronouns

 

The masculine pronoun shall include the feminine and neuter, and the singular,
and the plural, where the context so indicates.

 

1.8 Secretary

 

“Secretary” shall mean the Secretary of the Company.

 

1.9 Termination

 

“Termination” shall mean the time when the Optionee ceases to be a Director of
the Company for any reason, including, but not limited to, a termination by
resignation, removal, death, retirement, or failure to be elected.

 

1.10 Transferee

 

“Transferee” shall mean “family members” as defined in the Securities and
Exchange Commission Release No. 33-7646 and 34-41109, who have acquired the
Option through a gift or a domestic relations order, and includes any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling, niece,
nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the employee’s household (other than a tenant or employee), a trust in
which these persons have more than fifty percent of the beneficial interest, a
foundation in which these persons (or the employee) control the management of
assets, and any other entity in which these person (or the employee) own more
than fifty percent of the voting interests.

 

ARTICLE II GRANT OF OPTION

 

2.1 Grant of Option

 

In consideration of Optionee’s agreement to provide services as a director of
the Company and for other good and valuable consideration, on the date hereof
the Company irrevocably grants to Optionee the option to purchase any part or
all of an aggregate of 2,000 shares of its $1.00 par value common stock upon the
terms and conditions set forth in this Agreement. Such Option is granted
pursuant to the Plan and shall also be subject to the terms and conditions set
forth in the Plan which is incorporated herein by reference.

 

2.2 Purchase Price

 

The purchase price of the shares of stock covered by the Option shall be fifty
five and 5500/10000 dollars ($55.55) per share without commission or other
charge.

 

2



--------------------------------------------------------------------------------

2.3 Consideration to Company

 

In consideration of the granting of this Option by the Company, the Optionee
agrees to render services as a Director to the Company, for a period of at least
one (1) year from the date this Option is granted. Nothing in this Agreement or
in the Plan shall confer upon the Optionee any right to continue as a Director
of the Company, nor shall it interfere with or restrict in any way, other than
the loss of rights as provided in Article III of this Agreement, the right of
the Optionee voluntarily to resign as a Director of the Company.

 

2.4 Adjustments in Option

 

In the event that the outstanding shares of the stock subject to the Option are
changed into or exchanged for a different number or kind of shares of the
Company or other securities of the Company by reason of merger, consolidation,
recapitalization, reclassification, stock split-up, stock dividend, or
combination of shares, the Board shall make an appropriate and equitable
adjustment in the number and kind of shares as to which the Option, or portions
thereof then unexercised, shall be exercisable. Such adjustment shall be made
with the intent that after the change or exchange of shares, the Optionee’s
proportionate interest shall be maintained as before the occurrence of such
event. Such adjustment in the Option may include a necessary corresponding
adjustment in the option price per share, but shall be made without change in
the total price applicable to the unexercised portion of the Option (except for
any change in the aggregate price resulting from rounding-off of share
quantities or prices).

 

ARTICLE III PERIOD OF EXERCISABILITY

 

3.1 Commencement of Exercisability

 

  (a) The Option shall become exercisable in two cumulative installments as
follows:

 

  (i) The first installment shall consist of fifty percent (50%) of the shares
covered by the Option and shall become exercisable on the first anniversary of
the date the Option was granted.

 

  (ii) The second installment shall consist of an additional fifty percent (50%)
of the shares covered by the Option and shall become exercisable on the second
anniversary of the date the Option was granted.

 

The installments provided for in this Subsection (a) are cumulative. Each
installment which becomes exercisable shall remain exercisable during the term
of the Option, subject to Section 3.3.

 

  (b) No portion of the Option which is an unexercisable installment under
Subsection (a) above at Termination shall thereafter become exercisable.

 

  (c) Notwithstanding Subsection 3.1(a) above, upon a Change of Control, all
Option installments not yet exercisable shall become immediately exercisable.

 

  (d) Notwithstanding Subsection 3.1(a) above, when the Optionee retires from
the Board at or after age seventy-two, all Option installments not yet
exercisable shall become immediately exercisable.

 

3



--------------------------------------------------------------------------------

3.2 Term of Option

 

The Option will expire and will not, under any condition, be exercisable after
the tenth (10th) anniversary of the date the Option was granted. Such date shall
be the Option’s Expiration Date.

 

3.3 Exercise of Option after Termination

 

This Option is exercisable by the Optionee only while he is a Director of the
Company, subject to the following exceptions and Section 5.2 below:

 

  (a) If the Optionee dies while the Option is exercisable under the terms of
this Agreement, the Optionee’s Beneficiary or a Transferee, as applicable, may
exercise such rights, subject to the limitation in Subsection 3.1(b). The Option
must be exercised within twelve (12) months after the Optionee’s death, but not
later than the Option’s Expiration Date.

 

  (b) If the Optionee ceases to be a Director due to his Retirement, the
Optionee or a Transferee, as applicable, may exercise the Option, subject to the
limitation in Subsection 3.1(b), within sixty (60) months after Termination, but
not later than the Option’s Expiration Date.

 

  (c) If the Optionee ceases to be a Director other than for the reasons set
forth in Subsections (a) or (b) above, the Optionee or a Transferee, as
applicable, may exercise the Option, subject to the limitations of Subsection
3.1(b), within three (3) months after Termination, but not later than the
Option’s Expiration Date.

 

ARTICLE IV EXERCISE OF OPTIONS

 

4.1 Partial Exercise

 

Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2. Each
partial exercise shall be for not less than one hundred (100) shares (or a
smaller number, if it is the maximum number which may be exercised under Section
3.1), and shall be for whole shares only.

 

4.2 Manner of Exercise

 

The Option, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or his office all of the following:

 

  (a) A written notice, complying with the applicable rules established by the
Board, stating that the Option or portion is thereby exercised. The notice shall
be signed by the Optionee or the other person then entitled to exercise the
Option;

 

  (b) Full payment (in cash or by cashier’s check) for the shares with respect
to which the Option or portion is exercised. Payment may be made by surrendering
Company common stock owned by the Optionee or a Transferee, as applicable, with
a fair market value (as defined in Paragraph 5(c) of the Plan) on the date the
Option is exercised equal to the aggregate purchase price of the shares with
respect to which the Option, or portion thereof, is exercised; and

 

4



--------------------------------------------------------------------------------

  (c) In the event the Option or portion thereof shall be exercised by any
person or persons other than the Optionee, appropriate proof of the right of
such person or persons to exercise the Option.

 

4.3 Conditions to Issuance of Stock Certificates

 

The shares of stock deliverable upon the exercise of the Option, or any part
thereof, may be either previously authorized but unissued shares or issued
shares which have then been reacquired by the Company. Such shares shall be
fully paid and non-assessable. The Company shall not be required to issue or
deliver any certificate or certificates for shares of stock purchased upon the
exercise of the Option or part thereof prior to fulfillment of all of the
following conditions:

 

  (a) The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed;

 

  (b) The completion of any registration or other qualification of such shares
under any state or federal law, or under rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Board shall, in its absolute discretion, deem necessary or advisable;

 

  (c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Board shall, in its absolute discretion, determine
to be necessary or advisable;

 

  (d) The lapse of such reasonable period of time following the exercise of the
Option as the Board may from time to time establish for reasons of
administrative convenience; and

 

  (e) The receipt by the Company of full payment for such shares.

 

4.4 Rights as Stockholders

 

The holder of the Option shall not be, nor have any of the rights or privileges
of, a stockholder of the Company in respect of any shares purchasable upon the
exercise of any part of the Option unless and until certificates representing
such shares shall have been issued by the Company to such holder.

 

ARTICLE V MISCELLANEOUS

 

5.1 Administration

 

The Board shall have the power to interpret the Plan and this Agreement and to
adopt such rules for the administration, interpretation and application of the
Plan as are consistent therewith and to interpret or revoke any such rules. All
actions taken and all interpretations and determinations made by the Board in
good faith shall be final and binding upon the Optionee, the Company and all
other interested persons. No member of the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or the Option.

 

5.2 Transferability

 

Neither the Option nor any interest or right therein or part thereof may be
sold, pledged, assigned or transferred in any manner other than by will or by
the applicable laws of descent and distribution, or to a Beneficiary, a
Transferee, or except as permitted by the Plan. The Option shall be exercised
during the Optionee’s lifetime only by the Optionee, or his guardian or legal
representative or by a Transferee.

 

5



--------------------------------------------------------------------------------

5.3 Notices

 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary and any notice to be given to
the Optionee shall be addressed to him at the address given beneath his
signature hereto. By a notice given pursuant to this Section, either party may
hereafter designate a different address for notices to be given to him. Any
notice which is required to be given to Optionee shall, if Optionee is then
deceased, be given to Optionee’s personal representative if such representative
has previously informed the Company of his status and address by written notice
under this Section. Any notice shall have been deemed duly given when enclosed
in a properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

 

5.4 Adoption by the Board, Approval by Stockholders and Receipt of Interpretive
Letter

 

The Plan was approved and adopted by the Board on February 27, 2003 and approved
by the Company’s stockholders on April 24, 2003. The Company received an
interpretive letter dated April 22, 1988 from the Securities and Exchange
Commission to the effect that the Plan meets the requirements of Rule 16b-3 of
the Securities Exchange Act of 1934 and that non-employee directors receiving
Options under the Plan are disinterested persons within the meaning of Rule
16b-3 for the purpose of administering certain compensation plans of the
Company.

 

5.5 Titles

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

 

5.6 Construction

 

This Agreement shall be administered and interpreted under the laws of the State
of California.

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

AVERY DENNISON CORPORATION By:   *    

--------------------------------------------------------------------------------

    Chairman and Chief Executive Officer   By:   *    

--------------------------------------------------------------------------------

    Secretary

 

By:   *    

--------------------------------------------------------------------------------

    Optionee

 

Address*:        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 

* Refer to attached Notice.

 

6